Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
7, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed June 7, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00418-CV
____________
 
IN RE RALPH O. DOUGLAS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On May
17, 2007, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable William R. Burke, Jr.,
presiding judge of the 189th District Court of Harris County to rule on relator=s motions to compel discovery, for
sanctions, and for summary judgment.
Relator
has not established that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus. 
 
PER CURIAM




 
Petition Denied and Memorandum
Opinion filed May 7, 2007.
Panel consists of Justices Anderson,
Fowler, and Frost.